Title: From Thomas Jefferson to Albert Gallatin, 31 October 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            Oct. 31. 07.
                        
                        Can you state to me the vacancies within your department needing to be filled? there were a number of little
                            offices to the Westward, some of which have not been filled, & I have not a perfect recollection of them.
                        
                            [Note by Gallatin]:
                     The only Vacancies at present are at Pittsburg & Cincinnati.
                        
                    